TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00149-CV




Jack in the Box Eastern Division, L.P., Appellants

v.

SPC Jack, Ltd. and SPC Jack GP, LLC, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. GN303932, HONORABLE PETER M. LOWRY, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N

                        Appellant, Jack in the Box Eastern Division, L.P., has filed an unopposed motion to
abate this appeal, representing that the parties have agreed in principle to a resolution of the case and
that they are finalizing settlement.  Appellant filed this motion on June 16, 2005, the day before its
extended brief deadline.  Appellant states that it anticipates completion of the settlement process by
June 30, 2005.  We grant the motion and abate this appeal.  The parties shall file a letter on or before
August 1, 2005 informing this Court of the status of the case.
 
                                                                                                                                                                                                                                 Bob Pemberton, Justice
Before Justices B. A. Smith, Puryear and Pemberton
Filed:   June 28, 2005
Do Not Publish